19-14006-smb         Doc 86        Filed 01/22/20       Entered 01/22/20 12:42:46                 Main Document
                                                       Pg 1 of 5


BRACEWELL LLP
Robert G. Burns
Mark E. Dendinger
Joshua D. Neifeld (admitted pro hac vice)
1251 Avenue of the Americas
New York, New York 10020
Telephone: (212) 508-6100
Facsimile: (212) 508-6101

Proposed Counsel for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re                                                               Chapter 11

    Seabras 1 USA, LLC et al.,                                          Case No. 19-14006 (SMB)

                    Debtors.1                                           (Jointly Administered)


            NOTICE OF AMENDED2 AGENDA FOR MATTERS SCHEDULED
                FOR HEARING ON JANUARY 23, 2020 AT 10:00 A.M.

        PLEASE TAKE NOTICE that on December 22, 2019, Seabras 1 USA, LLC and Seabras
1 Bermuda Ltd., as debtors and debtors in possession (collectively, the “Debtors”), each filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Code with the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court” or the
“Court”).

       PLEASE TAKE FURTHER NOTICE that a hearing has been scheduled for
January 23, 2020 at 10:00 a.m. (Eastern Time) before the Honorable Stuart M. Bernstein, United
States Bankruptcy Judge, Bankruptcy Court, One Bowling Green, Room 723, New York, New
York 10004 (the “Hearing”).

         PLEASE TAKE FURTHER NOTICE that an amended agenda with respect to the
Hearing is set forth below. Copies of each pleading identified below can be viewed and/or obtained
by: (i) accessing the Bankruptcy Court’s website at http://www.nysb.uscourts.gov, (ii) contacting
the Office of the Clerk of the Court at United States Bankruptcy Court, Southern District of New
1
  The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
are Seabras 1 USA, LLC (0027) and Seabras 1 Bermuda Ltd. (7149). The Debtors’ principal offices are located at
600 Cummings Center, Suite 268-Z, Beverly, MA 01915.
2
 Changes from the original Notice of Agenda for Matters Scheduled for Hearing on January 23, 2020 at 10:00
a.m. [D.I. 84] are noted in bold and italic print herein.



 #6104018
 19-14006-smb             Doc 86     Filed 01/22/20    Entered 01/22/20 12:42:46      Main Document
                                                      Pg 2 of 5


      York, One Bowling Green, New York, NY 10004, or (iii) from the Debtors’ proposed notice and
      claims agent, Stretto or by calling (855) 236-0103 (toll-free) or (949) 317-1699 (international) or
      by e-mail at TeamSeabras@stretto.com. Note that a PACER password is needed to access
      documents on the Court’s website.

 I.          UNCONTESTED MATTERS

             1. Debtors’ Motion for Entry of an Order Establishing Certain Notice, Case Management,
                and Administrative Procedures [D.I. 45]

                     a.      Objection Deadline: January 16, 2020 at 4:00 p.m. (Eastern Time)

                     b.      Objections Filed: None.

                     c.      Related Documents:

                                i.    Certificate of No Objection Pursuant to 28 U.S.C. § 1746 Regarding
                                      Debtors’ Motion for Entry of an Order Establishing Certain Notice,
                                      Case Management, and Administrative Procedures [D.I. 73]

                     d.      Status: This matter is going forward. The Debtors received and have
                             incorporated informal comments to the form of order that was filed with the
                             Court.

II.          RESOLVED MATTERS

             1. Debtors’ Motion for Entry of Interim and Final Orders Authorizing (I) Continued Use
                of Existing Cash Management System, Bank Accounts, And Business Forms; (II)
                Payment of Related Prepetition Obligations; (III) Modifying Certain Deposit
                Requirements; And (IV) Continuance of Intercompany Transactions [D.I. 7]

                     a.      Related Documents:

                                i.    Notice of Debtors’ (I) Filing of Proposed Second Interim Cash
                                      Management Order and (II) Adjournment of Hearing on Final Cash
                                      Management Order [D.I. 69]

                               ii.    Second Interim Order Authorizing (I) Continued Use of Existing
                                      Cash Management System, Bank Accounts, And Business Forms;
                                      (II) Payment of Related Prepetition Obligations; (III) Modifying




                                                        2
19-14006-smb        Doc 86    Filed 01/22/20    Entered 01/22/20 12:42:46      Main Document
                                               Pg 3 of 5


                               Certain Deposit Requirements; And (IV) Continuance of
                               Intercompany Transactions [D.I. 77]

               b.      Status: The Court has entered the Second Interim Order granting the
                       requested relief. The final hearing on the motion has been adjourned to
                       February 4, 2020 at 10:00 a.m. (Eastern Time).

      2. Debtors’ Motion for Entry of an Order Authorizing the Retention and Compensation
         of Professionals Utilized in the Ordinary Course of Business [D.I. 46]

               a.      Objection Deadline: January 16, 2020 at 4:00 p.m. (Eastern Time)

               b.      Objections Filed: None.

               c.      Related Documents:

                         i.    Certificate of No Objection Pursuant to 28 U.S.C. § 1746 Regarding
                               Debtors’ Motion for Entry of an Order Authorizing the Retention
                               and Compensation of Professionals Utilized in the Ordinary Course
                               of Business [D.I. 76]

               d.      Status: The Court has entered an order granting the requested relief
                       [D.I. 85].

      3. Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 331 for Entry of an Order
         Establishing Procedures for Interim Compensation and Reimbursement of Expenses of
         Professionals [D.I. 47]

               a.      Objection Deadline: January 16, 2020 at 4:00 p.m. (Eastern Time)

               b.      Objections Filed: None.

               c.      Related Documents:

                         i.    Certificate of No Objection Pursuant to 28 U.S.C. § 1746 Regarding
                               Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 331 for
                               Entry of an Order Establishing Procedures for Interim
                               Compensation and Reimbursement of Expenses of Professionals
                               [D.I. 74]




                                                 3
19-14006-smb        Doc 86    Filed 01/22/20    Entered 01/22/20 12:42:46      Main Document
                                               Pg 4 of 5


               d.      Status: The Court has entered an order granting the requested relief
                       [D.I. 78].

      4. Application for Entry of an Order Authorizing and Approving Retention and
         Employment of Stretto as Administrative Advisor for Debtors Nunc Pro Tunc to the
         Petition Date [D.I. 48]

               a.      Objection Deadline: January 16, 2020 at 4:00 p.m. (Eastern Time)

               b.      Objections Filed: None.

               c.      Related Documents:

                         i.    Certificate of No Objection Pursuant to 28 U.S.C. § 1746 Regarding
                               Application for Entry of an Order Authorizing and Approving
                               Retention and Employment of Stretto as Administrative Advisor for
                               Debtors Nunc Pro Tunc to the Petition Date [D.I. 75]

               d.      Status: The Court has entered an order granting the requested relief
                       [D.I. 79].




                               [Signature Page on Following Page]




                                                 4
19-14006-smb   Doc 86   Filed 01/22/20    Entered 01/22/20 12:42:46     Main Document
                                         Pg 5 of 5


Dated: January 22, 2020
       New York, New York

                                                 BRACEWELL LLP

                                                 /s/ Mark E. Dendinger
                                                 Robert G. Burns
                                                 Mark E. Dendinger
                                                 Joshua D. Neifeld (admitted pro hac vice)
                                                 1251 Avenue of the Americas
                                                 New York, New York 10020
                                                 Telephone: (212) 508-6100
                                                 Facsimile: (212) 508-6101

                                                 Proposed Counsel for Debtors
                                                 and Debtors in Possession




                                           5
